UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4231
TAMMY CHIFFON WORTHAM,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-00-116)

                  Submitted: September 23, 2002

                      Decided: October 4, 2002

  Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Louis C. Allen, III, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Sandra J.
Hairston, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.
2                     UNITED STATES v. WORTHAM
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Tammy Chiffon Wortham appeals the district court’s revocation of
her supervised release and imposition of a twelve-month term of
imprisonment. Wortham’s attorney filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), asserting that there are no
meritorious issues presented in this appeal, but raising a question as
to whether the district court erred in exceeding the non-binding range
recommended by the sentencing guidelines. Wortham was notified of
her right to file a supplemental brief and has elected not to do so.

   We review a district court’s revocation of supervised release for
abuse of discretion. United States v. Davis, 53 F.3d 638, 642-43 (4th
Cir. 1995). Where a defendant’s original sentence falls below the sen-
tencing guidelines range as the result of a downward departure for
substantial assistance, as in this matter, a corresponding upward
departure may be warranted when the court considers sentencing on
a subsequent revocation. U.S. Sentencing Guidelines Manual,
§ 7B1.4, comment. (n.4) (2000). Because Wortham’s original sen-
tence was well below the recommended guidelines sentence, and
because she admitted to numerous violations of the conditions of her
supervised release, we conclude that the sentence imposed by the dis-
trict court was not improper.

   We have examined the entire record in this case in accordance with
the requirements of Anders and find no meritorious issues for appeal.

   This court requires that counsel inform his client, in writing, of her
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
                     UNITED STATES v. WORTHAM                       3
Finally, we dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         AFFIRMED